Title: To Thomas Jefferson from Joseph Carrington Cabell, 25 February 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
25th Feb. 1821.
I have the pleasing satisfaction to inform you that the University Bill passed yesterday, not exactly in the shape its friends preferred, yet in one not very exceptionable. The first intelligence of its passage in the lower House was conveyed to us in the Senate Chamber by a tumultuous noise below, like that which is usual on the adjournment of the House. This was the tumult of rejoicing friends coming to bring us the glad tidings. Genl Blackburn took the floor most zealously in favor of the measure: & is now fairly enlisted. I wish you could see him on his way thro’ Charlottesville, accompany him to the University, & invite him to return to the Assembly. I am satisfied he is now very much disposed to support your literary views, but from the course of his past life, & the pride of his character, he will be shy, and the first advances must come from yourself. Doddridge also came over and heartily supported the Bill. Our great friend in that House is Genl Breckenridge. He is in truth a powerful friend, & you must insist on his remaining in the Assembly. We are also much indebted to Mr Johnson of the Senate. In the House of Delegates Mr Gordon, has shewn himself an able, valuable, & efficient friend. Mr Watson of Louisa, Mr Crump of Cumberland, Mr Loyall of Norfolk, Mr Bowyer of  Rockbridge, Mr Chamberlayne of Henrico, were zealous & valuable friends. Mr Morris of Hanover, & Mr Stevenson of the City of Richmond, deserve the most honorable mention. Stevenson will leave us, but I hope Morris will remain. I wish you could see Morris. He is a man of considerable talents, and distinguishes himself by his zeal in support of the University. I hope Mr Gordon will return. The cordiality & generosity of his nature make him the favorite of a large circle of friends. Mr Hunter of Essex, would have united with us, but he was called home by the illness of one of his family. He talks of not returning: but I will endeavor to prevail on him by letter. I have failed in regard to Currie, whose letter I enclose you. It is the anxious wish of our best friends, and of no one more than of myself, that the money now granted may be sufficient to finish the buildings. We must not come here again on that subject. These successive applications for money to finish the buildings, give grounds of reproach to our enemies, & draw our friends into difficulties with their constituents. The people of Albemarle would consult their own interests by making up any little deficiency. I hope the buildings may be ready by the next winter. Then I hope we shall be able to disencumber the funds. Rest assured, however, that the opposition will not cease. The enemies of the institution will send up their friends to oppose us. In the southern parts of the State, in the quarter of Brunswick, Greensville &c I am informed, it is now the fashion to electioneer by crying down the University. We must cultivate the west, & unite with it, as much of the east as possible.—My competitor having withdrawn, I propose to  accompany Mrs Cabell to  Wmsburg, & to come up to the elections. Should any new opponent arise, I hope my friends will give me the earliest notice.faithfully yoursJoseph C. Cabell